Citation Nr: 1241515	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder claimed as anxiety and depression, to include as secondary to service connected headaches and right knee condition has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as PTSD, anxiety, and/or depression, to include as secondary to service connected headaches and right knee condition.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 with the Marines, and from September 1975 to September 1977 with the Army.

A claim for service connection for a psychiatric disorder claimed as anxiety and depression, to include as secondary to service connected headaches and right knee condition, was previously denied by the RO in July 2004.  Although notified of the denial in August 2004, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for PTSD and denied the petition to reopen a claim for service connection for a psychiatric disorder claimed as anxiety and depression.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

The Board notes that the RO in its August 2009 rating initially characterized the issues on appeal as a single issue to include entitlement to service connection for PTSD as well as for psychiatric disability other than PTSD, namely anxiety and depression, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Subsequently the RO in the June 2010 SOC reclassified the issues to be separate issues of entitlement to PTSD, which it denied on a denovo basis, and entitlement to a psychiatric disorder claimed as anxiety and depression, which it denied, finding that new and material evidence to reopen the claim had not been received.  

The Board likewise points out that it must address the question of whether new and material evidence to reopen the claim for service connection for entitlement to a psychiatric disorder claimed as anxiety and depression has been received, because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing the matters set forth on the title page.

For the reasons expressed below, the merits of the issue of entitlement to service connection for an acquired psychiatric disorder is remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  In a July 2004 rating decision, the RO declined to reopen a previously denied claim for service connection for a psychiatric disorder claimed as anxiety and depression; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the July 2004 denial of the claim for service connection for a psychiatric disorder claimed as anxiety and depression, when viewed in the context of current law, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision in which the RO declined to reopen a claim for service connection for a psychiatric disorder claimed as anxiety and depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the July 2004 denial is new and material, the criteria for reopening the claim for service connection for a psychiatric disorder claimed as anxiety and depression are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, and the underlying claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As indicated above, the RO denied the Veteran's claim for service connection for depression and anxiety in July 2004. 

The evidence of record at the time consisted of service treatment and personnel records, VA and private treatment records, and the report of an October 2003 VA mental disorders examination.  The evidence in the service treatment records revealed normal psychiatric findings on entrance and separation examinations of December 1971 and May 1974 from the Veteran's first enlistment, and in the findings on entrance and separation examinations of August 1975 and August 1977 from his second enlistment.  The service treatment records included treatment for an incident in November 1972, wherein the Veteran was admitted for emergency treatment after apparently accidentally ingesting a combination of LSD and strychnine that he claimed someone had slipped into his drink without his knowledge.  He reported seeing wild colors and then passed out.  He was later seen by psychiatry in December 1972 for minor "flashback" episodes, and was noted to be lethargic, yet somewhat anxious.  There were no other psychiatric signs of LSD residuals, nor was any other psychiatric disorder diagnosed and he was diagnosed with LSD ingestion, recovered.  He is noted to not have received any disciplinary actions for this episode which was described as accidental.  

The service treatment records before the RO in July 2004 also reflect that the Veteran was injured in January 1977 when his roommate beat him up while he was asleep.  He sustained a concussion and facial injuries, including a nasal fracture.  No psychiatric complaints associated with this incident were reported.  The Veteran's self-reports of medical history accompanying his entrance and separation examinations of December 1971 and May 1974 from his first enlistment, and in the findings on entrance examination of August 1975 from his second enlistment, were all negative for any psychiatric symptoms such as frequent trouble sleeping, depression or excess worry, or nervous trouble of any sort.  However, the August 1977 report of medical history on separation from his second enlistment was significant for his reporting frequent trouble sleeping, although he denied any other psychiatric symptoms. 

Post service records before the RO in July 2004 included a May 1980 VA review psychiatric examination addressing the Veteran's complaints of tension headaches, always associated with tension, anxiety and sleep loss.  Mental status examination was unremarkable, other than for marked somatic obsessiveness, and he was assessed only with tension headaches.  In March 1985, he was referred to mental health/psychology for pain management involving multiple joints to include both knees.  In April 1986, he was started on antidepressant medications, and was noted to appear anxious and depressed, and reported trouble sleeping.  He was very upset over personal circumstances involving the terminal illness of a girlfriend.  In 1995 and 1996, the Veteran was treated for symptoms described as fibromyalgia, and continued to have depressive and anxiety symptoms such as insomnia, nervousness and inability to concentrate.  In a May 1995 note, he also was noted to have described feeling depressed due to being abused in boot camp, but did not elaborate on the nature of such abuse.  In November 1996, the Veteran was described as having depression, anxiety and fibromyalgia.  

VA and private records from the period between 2000-2004 reviewed by the RO in July 2004 include treatment in a VA rehabilitation facility for marijuana addiction in July 2000, with a diagnosis of depressive disorder made by psychiatry in August 2000. The records also document continued issues with fibromyalgia and arthritis of multiple joints, and herniated discs of the cervical spine, as well as ongoing problems with depression, and substance abuse issues treated from 2000 to 2004.  He continued to be diagnosed with depressive disorder, with hospitalization for this condition from April 2004 to May 2004, with complaints of chronic pain from his multiple medical disabilities.  
 
Also before the RO in July 2004 is the report of an October 2003 VA examination for mental disorders other than PTSD.  This examination report reflected a history of multiple medical conditions including hypertension, hepatitis C, diabetes, arthritis, bursitis and low back pain.  The Veteran was noted to be service-connected for a right knee disability and for migraine headaches.  He described a history of a childhood in a dysfunctional and abusive family situation, and of enlisting in the Marines from 1972 to 1974 and then in the Army from 1975 to 1977.  On examination he was described as having produced an invalid profile on testing, and was described as exaggerating his symptoms, and was emphasizing looking psychologically maladjusted and thus the results could not be interpreted.  The October 2003 examiner summarized the Veteran as appearing to have depression related to his service-connected disabilities, however he also had numerous other medical problems that were not service-connected.  Therefore it was very difficult to tease out how much of the depression was related to his knee and headache issues, particularly since he seemed to exaggerate his symptoms.  The examiner opined that given the Veteran's many medical problems, that a relatively small amount of depression can be traced to his knee and headache problems.

The basis for the RO's July 2004 denial was that the evidence did not show that the Veteran had any treatment for any psychiatric condition during service, with the Veteran reporting first treating for depression approximately 11 years after service.  Service connection on a secondary basis was denied as the evidence did not show that anxiety and depression is related to the service-connected conditions of tension headaches and right knee condition, nor was there any evidence of this disability during his service. 

Although notified of the denial in an August 2004 letter, the Veteran did not initiate an appeal with the July 2004 RO decision.  See 38 C.F.R. § 20.200.  The RO's July 2004 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104 , 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Veteran sought to reopen his previously denied claim in June 2009.  By regulation, "new" evidence is evidence not previously submitted to agency decisionmakers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) . 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Here, the last final denial of the claim is the RO's July 2004 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
Among the evidence added to the claims file since the July 2004 decision is a copy of what appears to be a Functional Capacity Evaluation for Social Security that provides a diagnosis of depressive disorder with anxiety dated in November 2004.  

Pertinent evidence added to the claims file since July 2004 includes records of VA treatment and written contentions submitted by the Veteran.  The VA treatment records from 2004 to 2010 reflect a continued diagnosis of depressive disorder, with a December 2004 psychiatry record giving an Axis I diagnosis of depressive disorder secondary to general medical condition.  This record also reflects Axis III diagnoses of medical conditions to include hepatitis C, diabetes, hypertension, gastroesophageal reflux disease (GERD), cervical neuropathy, fibromyalgia, chronic pain and Peyronie's disease.  Additionally, the Veteran's service connected migraines were included in the Axis III list of medical conditions.  The same diagnosis of depressive disorder secondary to general medical condition was given in a January 2005 report, which also reported the Veteran as having been approved for Social Security.  In a May 2008 VA psychiatric record, his Axis I diagnosis was modified to that of "mood disorder."  

Other VA psychiatric records from 2008 reflect that the Veteran was having issues with his psychiatrist regarding the medications he was being prescribed in August 2008.  His issues with cooperating with psychiatry were again discussed in a September 2008 record, signed by a Dr. V. which revealed that the Veteran complained of continuously thinking about a soldier who attacked him in his sleep in Germany.  He also complained of not caring about anything anymore, even about showering or brushing his teeth.  No specific diagnosis was made, although he was noted during the interview to be somewhat disheveled, irritable and with labile affect.  In October 2008, another psychiatrist reviewed the September 2009 note from Dr. V., and saw the Veteran for complaints of continuing to be depressed and sleeping most of the day.  Mental status examination revealed the Veteran to have a depressed mood, with some tangential speech, but otherwise no significant findings were reported.  An Axis I diagnosis of depression was made.  A November 2008 psychiatry note from Dr. V. revealed the Veteran to continue to report depressive symptoms of poor sleep and low energy, and he also described ruminating about memories from his military career.  He was anxious about a possible cancer diagnosis.  His mood was sad and depressed with congruent affect and somewhat disheveled appearance, but otherwise his mental status findings were unremarkable.  An Axis I diagnosis of depressive disorder not otherwise specified (NOS) was made.  

VA records from 2009 reflect that in March 2009, Dr. V. noted the Veteran to persist with complaints of poor sleep, lack of interest in activities and neglecting his hygiene.  He was sad, depressed and anxious with some evidence of poor hygiene on mental status examination.  The Axis I diagnosis of depressive disorder NOS continued to be assigned.  In a June 2009 note drafted by a different psychiatric treatment provider than Dr. V., the Veteran was noted to carry a diagnosis of depression NOS, and he reported a traumatic event of being assaulted by a man in his unit, and now had migraines stemming from this event.  Mental status examination was significant for a dysthymic mood, with congruent affect.  The Axis I assessment was depression, rule out PTSD.  

Among the 2009 records added to the file since July 2004 are July 2009 psychiatry notes which revealed the Veteran to participate in a therapy group, wherein he discussed incidents in the military in which he was beaten and he believed this contributed to his symptoms of depression.  He also presented the treating psychiatrist with a request for a letter in support of his claim for PTSD.  The psychiatrist reviewed the notes from Dr. V from September 2008 to April 2009 as well as the notes from the other VA psychiatric providers and noted that none of them provided a diagnosis of PTSD.  Without any psychiatric documentation, this current psychiatrist stated that he could not report a diagnosis of PTSD.  The Veteran again reported the beating incident in Germany 30 years ago as the source event for his claimed PTSD.  Without any previous documentation this psychiatrist could not assert that the Veteran's reported symptoms are the result of this event.  A September 2009 psychology record for anger management revealed a diagnosis of depressive disorder NOS.  

VA psychiatry records from October 2009 revealed that the Veteran again described being assaulted by another soldier, with complaints of poor sleep due to nightmares.  Mental status examination again revealed his mood to be angry and dysthymic with congruent affect, and with poor insight and judgment.  His Axis I diagnosis now included PTSD symptoms along with depressive disorder NOS.  Also in October 2009, a new attending provider in psychiatry saw the Veteran for an extended period, with the Veteran noted to have brought in paperwork from Social Security.  The Veteran is noted to have reported PTSD symptoms since his beating in the Army.  He described the beating after being placed in another soldier's bunk after passing out at a club.  He also alleged that somebody drugged him, and awoke to being beaten.  He reported being afraid to go out and isolated himself.  Following mental status examination, which revealed the Veteran to be moderately irritable and angry about his VA denial of PTSD, the new attending provider diagnosed an Axis I diagnosis of depression NOS and reported PTSD symptoms.  

VA anger management records from October 2009, November and December 2009 continued to diagnose only depressive disorder NOS.  A November 2009 telephone contact note revealed the Veteran to describe having anxiety that was out of control and he reported being unable to stop thinking about his beating in November 1977.  A December 2009 social work note also reflects the Veteran's complaints of nightmares following the beating incident in service.  He also related anxiety, racing thoughts, isolation and problems with concentration and focus in this note.  

VA treatment records from 2010 added to the claims file since the July 2004 rating include a February 2010 social work note, wherein the Veteran discussed the in-service beating incident, described as resulting in the court martial of the other individual who beat him.  The Veteran described himself as traumatized by the incident, lost his confidence and had trouble standing up for himself ever since.  He felt shamed and humiliated by the event.  A March 2010 social work note described the Veteran as having high anxiety and anger and obsessing over things that happened to him, such as the beating.  

A private questionnaire filled out the Veteran's VA social worker in June 2010 confirmed the Veteran to have a diagnosed PTSD and depressive disorder.  

Additionally added to the claims file since the July 2004 rating was a statement written by the Veteran advising that he would shortly be drawing Social Security benefits, which he indicated had been obtained through the help of a lawyer.  This letter was received by the RO on August 24, 2004.  The Veteran also described receiving treatment for PTSD at the VA facility in Memphis in a July 2009 written statement.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a psychiatric disorder claimed as anxiety and depression.  In particular, the evidence is "new" in that it was not before agency decision makers at the time of the July 2004 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material."  At the time of the July 2004 prior final denial, there was no evidence to suggest that the Veteran's psychiatric disorder was the result of active duty service. However, the newly submitted evidence discussed above, reflects findings of psychiatric symptoms that include depression and anxiety (as well as a claimed PTSD) that have been discussed in relation to his alleged in-service stressor of the beating, which is documented in the service treatment records.  The newly submitted evidence also contains reference to the accidental ingestion of drugs, which is also documented in the service treatment records, and the new attending provider note from October 2009, raises the possibility that his current psychiatric complaints may be related to this drug ingestion incident.  There is also evidence that it may be related to service-connected medical disabilities.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder other than PTSD, to include anxiety and depression, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disorder other than PTSD, to include anxiety and depression, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for a psychiatric disorder other than PTSD, to include anxiety and depression, is granted.


REMAND

As discussed above, the Board has reopened the claim for service connection for a psychiatric disorder other than PTSD to include anxiety and depression.  Additional development of this claim, as well as the pending claim for entitlement to service connection for PTSD, is warranted. 

The RO determined in its August 2009 rating and June 2010 statement of the case that the Veteran does not have a verified stressor for his claim of PTSD.  However, the RO has failed to consider the stressor raised by the Veteran in various written communications including the November 2009 NOD, and June 2010 VA form I-9.  Specifically, the Veteran has attributed his psychiatric disability, to include PTSD, in addition to depression, to be due to stressors from an incident in service, wherein he was assaulted and beaten while sleeping in his bed.  

The service treatment records clearly document that the Veteran was injured in July 1977 when his roommate beat him while he was sleeping, resulting in facial injuries including a concussion and nasal fracture.  Those records also confirm the incident in November 1972, wherein the Veteran was treated by psychiatry in November and December 1972, following an apparent accidental ingestion of LSD.  The Veteran described having a dose of what he thought was a combination of strychnine and LSD, that had been slipped into his drink after he refused to purchase drugs from a drug dealer.  He is noted to have not received any disciplinary actions for this incident, which suggests that his story was found credible at the time.  The record also contains the Veteran's complaints of trouble sleeping reported in the report of medical history on separation in August 1977.

The Board additionally notes that when the issues of entitlement to service connection for depression/anxiety disorder, to include as secondary to service connected migraines condition, were previously adjudicated, the Veteran underwent a VA examination in October 2003.  This examination determined that the Veteran appeared to have depression related to both service-connected and non-service-connected disabilities, and a conclusion was made that a distinction between which symptoms came from where could not be made.  An accompanying rationale, however, was not included.  Nor did the opinion consider whether the Veteran's current psychiatric disorders have been aggravated by his service-connected disabilities. 

The Board finds that an examination is required to determine the nature and etiology of any diagnosed psychiatric disability, whether on a direct or secondary service connection basis.

The evidence reflects that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  Although the Veteran has submitted a copy of a Functional Capacities Evaluation apparently from his SSA claim, it is possible that other evidence was gathered and/or generated in connection with his claim.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, VA must obtain these records.  

Finally, in June 2010, the Veteran submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  This evidence reflects dual diagnoses of PTSD and major depressive disorder rendered by his VA social worker.  This evidence is pertinent to the matters on appeal and should be reviewed by the RO.  See 38 C.F.R. §§ 20.800 , 20.1304 (2012). 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from SSA a copy of its determination(s) on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits. In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.  

2.  The RO should furnish to the Veteran VCAA-compliant notice regarding the matter of service connection for a psychiatric disorder claimed as anxiety and depression, to include as secondary to service connected headaches and right knee condition, and the matter of service connection for PTSD.  The RO should explain how to establish entitlement to service connection, as well as the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit. 

The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. The RO should also explain how to substantiate claims for service connection for PTSD, to include as due to personal assault (pursuant to 38 C.F.R. § 3.304(f)(5) ), and for acquired psychiatric disability other than PTSD, claimed as anxiety and depression, to include the criteria for secondary service connection pursuant to 38 C.F.R. § 3.310. 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility. The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.    

(a) The examiner should make a determination as to whether the Veteran currently has PTSD as a result of the confirmed in-service assault in January 1977.   If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressors of the assault.  

(b) The examiner should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records; in particular, the January 1977 service treatment record documenting the assault, as well as the service treatment records showing emergency treatment and follow-up treatment in November 1972 and December 1972 following accidental ingestion of a drug, his 1977 report of medical history indicating trouble sleeping, and post-service records documenting psychiatric treatment. 

(c) If a psychiatric disability/ies other than PTSD is determined to not have had its onset in nor was otherwise medically related to service, the examiner should determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (i.e., worsened beyond natural progression) by the Veteran's service-connected migraine disorder and/or right knee condition.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


